ON REHEARING
Application for rehearing is hereby granted. Pursuant to Rule 10(f), Alabama Rules of Appellate Procedure, a complete, and properly certified, court reporter’s transcript of the evidence in this cause is ordered to be filed with this Court as a supplement to the record now pending herein, not later than twenty-eight days (four weeks) from this date.
Our opinion dated May 4, 1976, reversing and remanding this cause is hereby withdrawn conditionally. Should the transcript of the evidence not be filed with this Court within the time limit herein specified (as the Attorney General’s affidavit on rehearing assures can be done) the reversal will be reinstated.
APPLICATION GRANTED; REVERSAL CONDITIONALLY SET ASIDE.
TYSON, HARRIS, DeCARLO and BOOKOUT, JJ., concur.
For opinion remanding with direction for preparation of transcript see 340 So.2d 1135. For opinion affirming conviction see 340 So. 2d 1137.